375 F.2d 767
Philip F. KOLODNER, Jr., Appellant,v.Sanford A. HARRIS, Trustee in Bankruptcy, Appellee.In the Consolidated Matter of PARK CIRCLE CLOTHES, INC., andPipe Rack, Inc., Bankrupts.
No. 10721.
United States Court of Appeals Fourth Circuit.
Argued Jan. 11, 1967.Decided March 13, 1967.

Leon H. A. Pierson, Baltimore, Md.  (Pierson & Pierson, Baltimore, Md., on brief), for appellant.
Julius J. Abeson, New York City, (Harry A. Margolis, New York City, and Louis J. Sagner, Baltimore Md., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and RUSSELL, District Judge.
PER CURIAM:


1
Appellant, vice president of a Maryland corporation that has been adjudicated a bankrupt, appeals from the District Court's dismissal of his petition for review of two orders issued by the Referee in Bankruptcy requiring him to turn over certain inventory sheets.


2
Initially the bankrupt company was directed to show cause why it should not be required to turn over to the Trustee its inventory sheets reflecting the amount of inventory on hand as of December 31, 1963.  An answer was filed and the Referee conducted a hearing.  His summary of the proceedings indicates a sharp conflict in the testimony as to who last had possession of the inventory sheets.  The issue was thus primarily one of credibility, which the Referee resolved before directing Appellant to turn the inventory sheets over to the Trustee.


3
In response to a petition by Appellant for leave to take additional testimony, the Referee reopened the case.  At the close of the second hearing, the Referee declared that nothing in the newly introduced testimony altered the conclusion reached by him at the earlier hearing.  He thereupon reissued the order directing Appellant to turn over the inventory sheets, and the District Judge, on petition to review, affirmed both orders of the Referee and dismissed the petition.


4
The issue is one of credibility and we find no sufficient basis for overturning the District Court's action.


5
Affirmed.